DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9, 10, 22-29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 33 and 34 of copending Application No. 16/185,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite overlapping subject matter of a method for treating a cognitive or neurological disease, defect or disorder comprising the step of administering rapastinel (an NMDA receptor agonist of instant claim 22).


Claim Rejections - 35 USC § 102/ 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 6, 9, 10, 22-29 and 32 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by WO 2016/025721 A1 to Burch (“Burch”) or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/025721 A1 to Burch (“Burch”), further in view of Sakai et al., The sleep-promoting and hypothermic effects of glycine are mediated by NMDA receptors in the suprachiasmatic nucleus, Sleep, (2015) Vol. 38, Supp. SUPPL. 1, pp. A1, and US 8,492,340 to Moskal (“Moskal”).
Burch teaches treating depression by intravenously administering a composition comprising an effective amount of GLYX-13 (aka rapastinel, Applicant’s specific NMDA agonist of claim 22)), wherein the composition is administered to the patient once every week or once every two weeks for an induction period of time. (claim 1).  Per Burch, depression is a disorder, which has various symptoms, and which include, inter alia, insomnia. ([0022]).  Per Burch, “treating” includes any effect, e.g., lessening, reducing, modulating, or eliminating, that results in the improvement of the disorder. ([0025]).  By implication, the teachings of Burch include teaching treating the symptoms of depression, such as insomnia.  Stated differently, since the same drug is administered to the same patient population, it will necessarily treat the same symptoms of the patient population, namely insomnia.  
Burch further teaches wherein said patient is undergoing treatment with other medications, e.g. SSRIs, e.g. Celexa (citalopram) ([0024], [0045]).  Thus, further, since the same (combination of) drug(s) is administered to the same patient population, it will necessarily cause the same symptoms, e.g. sleep disorder, per claims 29 and 32.  
Burch also disclose Applicant’s claimed doses, duration of administration, and cycles of administration.  ([0036-0041]).
Burch discloses that GLYX-13 is a partial agonist of the NMDAR. ([0008]).  Burch further discloses that other compounds contemplated for use herein include glycine-site partial agonists of the NMDAR. ([0028]).  
Even assuming that the claims are not anticipated, at a minimum they are prima facie obvious.
Sakai discloses that the sleep-promoting effects of glycine are mediated by NMDA receptors in the suprachiasmatic nucleus. (Title, Abstract).  Moskal discloses that the anti-depressant GLYX-13 is an NMDAR glycine-site partial agonist. (col. 14, ll. 10-17).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Burch, Sakai and Moskal with a reasonable expectation of success in order to practice Applicant’s claimed invention.  The skilled artisan would have been motivated to do so, guided by the disclosure in Burch alone that GLYX-13 is a partial NMDAR agonist useful for treating depression, one of the symptoms of which is insomnia.  The skilled artisan would have been further motivated to do so, because Burch discloses that glycine-site partial agonists of the NMDAR are also contemplated as useful for practicing the invention, and further because Moskal discloses that GLYX-13 itself is an NMDAR glycine-site partial agonist, and Sakai discloses that the sleep-promoting effects of glycine are mediated by NMDA receptors in the suprachiasmatic nucleus.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 9, 10, 22-29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a patient suffering from depression and for slightly decreasing latency to slow wave sleep (SWS onset) with rapastinel at a single concentration (the compound of claim 22), does not reasonably provide enablement for treating a patient suffering from (i) a cognitive, neurological or psychological disease or disorder; and (ii) a sleep disorder or sleep disturbances, comprising the step of administering to said patient a therapeutically effective amount of an N-Methyl-D-aspartic acid (NMDA) receptor partial agonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art, the relative skill of those in the art, and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: The instant invention pertains to a method of treating a patient suffering from (i) a cognitive, neurological or psychological disease or disorder; and (ii) a sleep disorder or sleep disturbances, comprising the step of administering to said patient a therapeutically effective amount of an N-Methyl-D-aspartic acid (NMDA) receptor partial agonist. (claim 1).  Claim 3 further recites: “wherein said cognitive, neurological or psychological disease or disorder is selected from the group consisting of deficiency in memory, intellect, or learning and logic ability; reduction in any particular individual's functioning in one or more cognitive aspects; age-related cognitive decline; dementia; Alzheimer's disease; multi-infarct dementia; alcoholic dementia or other drug-related dementia; dementia associated with intracranial tumors or cerebral trauma; dementia associated with Huntington's disease or Parkinson's disease; AIDS-related dementia; delirium; amnestic disorder; mental retardation; a learning disorder including reading disorder, mathematics disorder, or a disorder of written expression; attention-deficit/hyperactivity disorder; schizophrenia, schizophrenia including negative symptoms; schizophreniform disorder; schizoaffective disorder, schizoaffective disorder of the delusional type, schizoaffective disorder of the depressive type; delusional disorder; substance-induced psychotic disorder; personality disorder of the paranoid type; personality disorder of the schizoid type; panic disorder; phobias; obsessive-compulsive disorder; stress disorders; generalized anxiety disorder; movement disorders involving Huntington's disease; dyskinesia associated with dopamine agonist therapy; Parkinson's disease: restless leg syndrome; disorders comprising as a symptom thereof a deficiency in cognition.”

Breadth of the claims: The instant claims are deemed very broad since these claims read on treating any and every cognitive, neurological or psychological disease or disorder, any sleep disorder, or sleep disturbance, with any NMDAR agonist.

Guidance of the Specification/Working Examples:  Applicant shows only slightly decreasing latency to SWS onset with rapastinel.  Moreover, this data is only true as a single concentration, but not as to two others.  As to all other aspects of sleep tested, Applicant shows no significant effect.  (See Results, and Figures 1-4).  Applicant shows no data with any other NMDAR agonist.  Applicant shows no examples of treating any cognitive, neurological or psychological disease or disorder.

The state of the prior art:  A broad search of the literature shows that at the time of the invention there was not a single silver bullet capable of treating any and every cognitive, neurological or psychological disease or disorder, and any sleep disorder, and sleep disturbance.  The literature also shows no known common underlying pathology between depression and other cognitive, neurological or psychological disease or disorder.

Predictability/ Unpredictability in the Art, and The Quantitation of Experimentation Required: It is noted that the pharmaceutical arts are unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompassing any NMDAR agonist includes a great number compounds with different structures, potencies, effects, etc.  The skilled artisan would be further faced with the daunting task of assessing a treatment effect, and a various concentrations, in a vast number of cognitive, neurological or psychological diseases or disorders, such as selected from the group consisting of deficiency in memory, intellect, or learning and logic ability; reduction in any particular individual's functioning in one or more cognitive aspects; age-related cognitive decline; dementia; Alzheimer's disease; multi-infarct dementia; alcoholic dementia or other drug-related dementia; dementia associated with intracranial tumors or cerebral trauma; dementia associated with Huntington's disease or Parkinson's disease; AIDS-related dementia; delirium; amnestic disorder; mental retardation; a learning disorder including reading disorder, mathematics disorder, or a disorder of written expression; attention-deficit/hyperactivity disorder; schizophrenia, schizophrenia including negative symptoms; schizophreniform disorder; schizoaffective disorder, schizoaffective disorder of the delusional type, schizoaffective disorder of the depressive type; delusional disorder; substance-induced psychotic disorder; personality disorder of the paranoid type; personality disorder of the schizoid type; panic disorder; phobias; obsessive-compulsive disorder; stress disorders; generalized anxiety disorder; movement disorders involving Huntington's disease; dyskinesia associated with dopamine agonist therapy; Parkinson's disease: restless leg syndrome; disorders comprising as a symptom thereof a deficiency in cognition.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.  Genentech states that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 9, 10, 22-29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed.  Vas-Cath at 1117.  
A review of the language of the claims indicates that these claims recite very broad disclosure. The instant invention pertains to a method of treating a patient suffering from (i) a cognitive, neurological or psychological disease or disorder; and (ii) a sleep disorder or sleep disturbances, comprising the step of administering to said patient a therapeutically effective amount of an N-Methyl-D-aspartic acid (NMDA) receptor partial agonist. (claim 1).  Claim 3 further recites: “wherein said cognitive, neurological or psychological disease or disorder is selected from the group consisting of deficiency in memory, intellect, or learning and logic ability; reduction in any particular individual's functioning in one or more cognitive aspects; age-related cognitive decline; dementia; Alzheimer's disease; multi-infarct dementia; alcoholic dementia or other drug-related dementia; dementia associated with intracranial tumors or cerebral trauma; dementia associated with Huntington's disease or Parkinson's disease; AIDS-related dementia; delirium; amnestic disorder; mental retardation; a learning disorder including reading disorder, mathematics disorder, or a disorder of written expression; attention-deficit/hyperactivity disorder; schizophrenia, schizophrenia including negative symptoms; schizophreniform disorder; schizoaffective disorder, schizoaffective disorder of the delusional type, schizoaffective disorder of the depressive type; delusional disorder; substance-induced psychotic disorder; personality disorder of the paranoid type; personality disorder of the schizoid type; panic disorder; phobias; obsessive-compulsive disorder; stress disorders; generalized anxiety disorder; movement disorders involving Huntington's disease; dyskinesia associated with dopamine agonist therapy; Parkinson's disease: restless leg syndrome; disorders comprising as a symptom thereof a deficiency in cognition.”
The instant claims are deemed very broad since these claims read on treating any and every cognitive, neurological or psychological disease or disorder, any sleep disorder, or sleep disturbance, with any NMDAR agonist.
To provide adequate written description and evidence of possession of a claimed genus of NMDAR agonists, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Applicants provide no description of the claimed genus of NMDAR agonist, except as to singular activity of a single compound (rapastinel) on slightly decreasing latency to SWS onset.  Moreover, this data is only true as a single concentration, but not as to two others.  As to all other aspects of sleep tested, Applicant shows no significant effect.  (See Results, and Figures 1-4).  Applicant shows no data with any other NMDAR agonist.  
Applicant’s specification shows no written description by way of any examples of treating any cognitive, neurological or psychological disease or disorder.  There is no known pathological correlation between depression (the known activity of rapastinel) and other forms of cognitive, neurological or psychological diseases or disorders.  
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics or common structures, the specification does not provide adequate written description of the genus of rapastinel metabolites, the genus of cognitive or neurological diseases, defects or disorders and the genus of regimens. The court held in Univ. California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997) that:
“One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”.

and that:
“A description of a genus of cDNAs [products] may be achieved by means of a recitation of a representative number of cDNAs [products], defined by nucleotide sequence, failing in the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus [emphasis added].  This is analogous to enablement of a genus under 112, [first paragraph], by showing the enablement of a representative number of species within the genus.  See In re Angstadt, 537 F.2d at 502-03, 190 USPQ at 218”. 

In contrast, the specification provides an invitation for others to discover a representative number of species, or to discover what constitutes any particular portion of the structure that must be conserved, with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.  Thus, Applicant was not reasonably in possession of using rapastinel or the claimed genus of NMDAR agonists for treating the claimed genus of undefined cognitive, neurological or psychological diseases or disorders. Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627